Citation Nr: 0936509	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in July 2009.  A transcript of the 
hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  A sinus disorder was not noted at the time of acceptance 
and entry on active duty. 

2.  The Veteran's current allergic rhinitis manifested in 
service with continuous symptomatolgy after service.  


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis 
have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served as a U.S. Army infantryman.  He contends 
that his allergic rhinitis first manifested in service or 
alternatively, is secondary to service-connected bronchial 
asthma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.
 
At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Lay statements by a veteran concerning a 
preexisting condition alone are not sufficient to rebut the 
presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service treatment records do not contain records of a 
physical examination at the time of entry on active duty in 
May 1968.  Starting in December 1968, the Veteran sought 
outpatient treatment on several occasions for wheezing, 
coughing, and difficulty breathing.  Examiners diagnosed 
upper respiratory infection and bronchitis with an asthmatic 
component.  In March 1969, a physician at a pulmonary clinic 
noted the Veteran's report that he experienced sinus trouble 
for years and a skin rash from contact with wool and grass 
but was unaware of allergies that caused wheezing.  The 
physician noted slight bogginess of the nasal mucosa but no 
other sinus symptoms.  The physician diagnosed bronchial 
asthma of probable allergic etiology and a history of 
sinusitis and recommended further evaluation of sinus 
symptoms.  

In June 1969, the Veteran was examined at an allergy clinic.  
The examining physician noted the Veteran's reports of 
chronic rhinitis for as long as he could remember with 
symptoms of sneezing, itching, and coryza.  The Veteran 
reported that he underwent initial active duty training 
without difficulty.  However, in November 1968, he 
experienced wheezing and coughing but no increase in nasal 
symptoms.  On examination, the physician noted that the nasal 
mucous membranes appeared "allergic" with no polyps or 
mucopus.  He noted that the sinuses transilluminated poorly 
and that imaging showed generalized thickening of the 
membranes but no air fluid levels.  The physician diagnosed 
mixed infectious-allergic asthma and rhinitis with dust, mold 
and, feather hypersensitivity.  The physician recommended 
certain limitations of duty and environmental control 
measures. 

On a July 1969 physical examination, the Veteran's associated 
medical history questionnaire is only partially legible, but 
the Veteran did note treatment for asthma since November 
1968.  The examining physician noted the history of allergic 
bronchial asthma but noted no sinus abnormalities or 
commented on the history and diagnosis of rhinitis.  

In March 1970, a VA physician noted the Veteran's reports of 
sinus discomfort associated with tension headaches.  The 
physician noted enlarged injected turbinates but no sinus 
tenderness.  X-rays of the sinuses showed slight mucosal 
thickening in the base of the right antrum but no definite 
evidence of active sinus disease.  The physician noted that 
the Veteran's report that his whole family experienced the 
same difficulties.  The physician concluded that the sinus 
disorder preexisted service and was not aggravated by 
service.  However, the physician listed bronchial asthma as 
the only diagnosis.  In April 1970, the RO granted service 
connection for bronchial asthma.

The claims file contains VA outpatient treatment records from 
February 1979 to May 2006.  The records show prescriptions 
for oral medication for relief of allergic rhinitis starting 
in November 1998.  Nasal congestion was noted on some but not 
all treatment encounters.  

In correspondence in January 2005, the Veteran's spouse noted 
that the Veteran had been experiencing symptoms of asthma for 
35 years but did not comment on sinus symptoms.  In April 
2006, the Veteran submitted a copy of an electronic note from 
his private physician who stated that allergies often precede 
or are concurrent with asthma but he did not comment on a 
sinus disorder.  

In May 2005, a VA physician noted the Veteran's report of 
sinus congestion, especially in the morning, and the use of 
oral and nasal spray medication.  On examination, there was 
no nasal obstruction or sinus tenderness.  Nevertheless, the 
physician diagnosed allergic rhinitis.  

In correspondence in October 2006, a private physician noted 
that he and other local physicians had been providing medical 
care to the Veteran for 25 years.  The physician noted that 
the Veteran's "allergic illness" triggers his asthma and 
that asthma was secondary to his allergies.  

In a February 2007 RO hearing, the Veteran stated that at the 
time of entry on active duty he had no medical problems other 
than a skin disorder and that he had misunderstood the 
questions asked by the VA examiner in 1970 regarding a 
history of sinus symptoms.  He denied any pre-service asthma 
or allergic disorders and denied that he underwent any 
physical examination at the time of entry into service. 

In January 2008, a VA physician noted a review of the claims 
file.  He noted that the Veteran was diagnosed and treated 
for asthma and allergic rhinitis while on active duty.  The 
physician also noted that the Veteran was currently using 
oral medication to control the disorder.  The physician noted 
from his review of the medical records that the Veteran had 
sinusitis prior to service that was most likely caused by 
allergies.  The physician explained that sinusitis causes 
nasal congestion and that rhinitis (inflammation of mucous 
membranes of the nose) and rhinorrhea (thin nasal discharge) 
are the resultant manifestations.  He noted that the disorder 
was aggravated by the introduction of new allergens 
encountered by the Veteran in service.  

In a July 2009 Board hearing, the Veteran again stated that 
he did not have allergic reactions or asthma prior to service 
and that his allergies first manifested in service as asthma 
and sinus congestion.  The Veteran stated that after service 
he was treated by a physician who is now deceased and by the 
two physicians who provided the electronic note and 
correspondence discussed above.  However, he indicated that 
he self-treated his sinus congestion with over-the-counter 
antihistamine medication until seeking treatment at a VA 
clinic when it opened in his residential area.  

The Board concludes that service connection for allergic 
rhinitis is warranted.  The Board notes that the Veteran is 
competent to provide evidence to establish symptomatology 
where symptoms are capable of lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the Veteran's most 
recent statements at the two hearings that he did not have 
sinus symptoms or disorders prior to service conflict with 
his reports to clinicians in service and to a VA physician in 
March 1970.  Nevertheless, there was no medical examination 
at the time of entry into active service, and the Board 
concludes that the Veteran must be presumed to be of sound 
condition at that time.  Lay statements provided by the 
Veteran alone are not sufficient to rebut the presumption of 
soundness.  Although the Board places some probative weight 
on the apparent acceptance by military physicians of the 
Veteran's reports of pre-service sinusitis and similar 
observations by the VA physician in May 2005, the weight of 
evidence does not rise to the level of clear and unmistakable 
evidence necessary to rebut the presumption of soundness.  

Moreover, even if the Veteran did experience sinusitis prior 
to service, service treatment records showed that the 
Veteran's asthma and rhinitis increased in severity resulting 
in restriction of duty and environmental precautions.  
Further, the VA physician in July 2009 reviewed the service 
records and opined that the Veteran's sinus disorder was 
aggravated by the introduction of new allergens during 
service.  

The Veteran was diagnosed with allergic rhinitis in service 
and was prescribed oral medication for the sinus disorder by 
VA clinicians starting in 1998.  The Board places probative 
weight on the Veteran's lay statements that he continued to 
experience sinus symptoms after service and used over the 
counter medication.  There is no lay or medical evidence to 
the contrary.  Service and VA treatment records showed that 
the severity of the sinus disorder was mild and consistent 
with self-treatment with over-the-counter products.  The 
recurrent sinus symptoms were also consistent with persistent 
asthma related to allergic reactions.  The Board finds his 
lay assertions as to post-service symptoms and treatment to 
be credible.  In addition, the Veteran's lay testimony is 
supported by later diagnoses by medical professionals.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Therefore, the Board concludes that symptoms of recurrent 
nasal congestion were continuous since service.  

The Board notes that the medical evidence of record did not 
address whether allergic rhinitis is secondary to or 
otherwise related to asthma.  However, the Board need not 
reach this issue as a decision is warranted on other bases.  

Resolving all doubt in favor of the Veteran, the Board 
concludes that the Veteran was in sound condition at the time 
of entry into service and that his current allergic rhinitis 
first manifested in service.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







								CONTINUED NEXT PAGE

ORDER

Service connection for allergic rhinitis is granted, subject 
to the legal criteria governing the payment of monetary 
benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


